DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 12/02/2021 and claims filed on 10/27/2021
Application claims a FP date of 03/27/2020
Claims 1-12 have been elected and claims 13-25 have been withdrawn from consideration
Claims 3, 6 and 12 have been cancelled
Claims 1-2, 4-5, 7-11 are pending

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
With regards to the changed title filed on 10/27/2021, Examiner has withdrawn the  objection to Specification
Applicant’s arguments with regards to amended independent claim 1 has been fully considered but are not persuasive.  Applicant’s explanations on pages 9-10 of the Remarks document and arguments on subsequent pages clearly show that the Applicant is arguing about the “process of coating-pre-curing-pre-curing …” as indicated in page 10 of the Remarks constructed layer by layer”.  
Since the amendments filed on 10/27/2021 recites “wherein an interface is between two adhesive sublayers of the adhesive sublayers, and a material of the interface and the material of the adhesive sublayers are the same”, the “sublayers” cannot be separated or visually distinguished by the naked eye and therefore any adhesive layer made of one material could be argued to have multiple sublayers and have the interface layer as recited in the amended independent claim and therefore meet this limitation.  The process of curing as argued in pages 10-11 of the Remarks document is not recited in the instant claim under question.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Nakamura does not mention the “pre-curing” step in this application, so the “interface” would not be seen in the adhesive film in Nakamura”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Examiner respectfully disagrees with Applicant allegation on page 13 of the Remarks document that “none of the cited documents disclose the “pre-curing process” and “curing process” in this application, so none of the cited documents can obtain the “adhesive layer including a plurality of adhesive sublayers being stacked continuously”, since the curing and pre-curing process is not recited in the independent claim.
However, to hasten prosecution, Examiner has brought in a new reference that teaches this limitation and the detailed explanation has been provided in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication Number 2019/0013344 A1) in view of Nakamura (U.S. Patent Publication Number 2009/0256260 A1) and further in view of Katou et al. (U.S. Patent Publication Number 2018/0215842 A1).

Regarding Claim 1, Lee discloses an image-capturing assembly (Fig 1 and 2 disclose an image sensing assembly S), comprising: 
an image-capturing element (Fig 1 – image sensing chip 2) having an active area (Fig 1 – image sensing area 201) and a non-active area (Fig 1 – non image sensing area 202), wherein the non-active area surrounds the active area (¶0027 – “non-image sensing area 202 surrounding the image sensing area 201”); 
an adhesive layer comprising a plurality of adhesive sublayers (Fig 1 & 2– spacers 30 which has first and second adhesive layer 301 and 302), 
wherein the adhesive sublayers is on the non-active area of the image-capturing element (¶0030 and in Fig 2 Lee discloses that the spacer with the adhesive layer 301 and 302 are stacked and are I the non-image sensing area of the chip); and 
an optical sheet on the adhesive layer (Fig 2 – filter element 4; ¶0029 – the filter element 4 may be a coated glass or a non-coated glass).
Lee in all its embodiment fails to clearly disclose wherein the adhesive sublayers are stacked continuously, the adhesive sublayers have a same material.
Instead in a similar endeavor, Nakamura discloses wherein the adhesive sublayers are stacked continuously, the adhesive sublayers have a same material (In Figs 18-19 Nakamura discloses that the adhesive layer 30 is formed on the non-image sensing area.  Further in Fig 4 and in ¶0159 - ¶0160 Nakamura teaches the curing thickness of the adhesive coating and how it made of a single material). 
Lee and Nakamura are combinable because both are related to imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spacer and cure the adhesive layers as taught by Nakamura in the imaging module disclosed by Lee. 
The suggestion/motivation for doing so would have been to eliminate the existence of moisture and to produce a solid-state image pickup device that suppresses the performance degradation due to the entry of moisture as disclosed by Nakamura in ¶0182.
Lee in view of Nakamura in all its embodiment fails to clearly disclose wherein an interface is between adjacent two adhesive sublayers of the adhesive sublayers, and a material of the interface and the material of the adhesive sublayers are the same.
Instead in a similar endeavor, Katou discloses wherein an interface is between adjacent two adhesive sublayers of the adhesive sublayers, and a material of the interface and the material of the adhesive sublayers are the same (Katou in his entire disclosure teaches about adhesive composition that is cured thereof.  Further in Figs 4 and 5 and described in ¶0195 he teaches about frame like adhesive layer 7 that is disposed on the outer peripheral portion.  Further in ¶0261 - ¶0268 he further teaches about three layer adhesive structure formed by curing process.). 
Lee, Nakamura and Katou are combinable because all are related to imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curing process of the adhesive layer taught by Katou in the imaging module disclosed by Lee in view of Nakamura. 
The suggestion/motivation for doing so would have been to provide an ashesive composition that can obtain a cured article having excellent transparency and viscosity as disclosed by Katou in ¶0011.
Therefore, it would have been obvious to combine Lee, Nakamura and Katou to obtain the invention as specified in claim 1.

Regarding Claim 2, Lee in view of  Nakamura and Katou discloses wherein a number of the adhesive sublayers is at least three (Lee: In ¶0006 Lee discloses that the image capturing module further includes a filling paste surroundingly disposed between the image sensing chip and the filter element and connected to the prefabricated spacers.  This along with the first and second adhesive layer as up to “at least three” layers).

Regarding Claim 4, Lee in view of Nakamura and Katou discloses the height and width of the adhesive layer and all the other elements of the independent claim 1 (Nakamura: in ¶0132 Nakamura discloses that the thickness of the adhesive film 30 is larger than the thickness of the microlens array and could therefore interpret that the H/W ratio is not less than 0.5), except for wherein a height-to-width ratio (H/W) of the adhesive layer is not less than 0.5 and not greater than 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a height-to-width ratio (H/W) of the adhesive layer is not less than 0.5 and not greater than 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Lee in view of Nakamura and Katou discloses the height and width of the adhesive layer and all the other elements of the independent claim 1, except for wherein a height of the adhesive layer is in a range between 50 micrometers and 200 micrometers, and a width of the adhesive layer is in a range between 70 micrometers and 200 micrometers. .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have height of the adhesive layer is in a range between 50 micrometers and 200 micrometers, and a width of the adhesive layer is in a range between 70 micrometers and 200 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Lee in view of Nakamura and Katou wherein the adhesive layer is a continuous annular section, and a closed space is formed between the image-(Lee: In ¶0039 Lee teaches the use of a filling paste 6 that is surroundingly disposed between the image sensing chip 2 and the filter element 4 and connected to the spacers 30 to form an enclosed space R between the image sensing chip 2 and the filter element 4 so as to protect the image sensing area 201). 

Regarding Claim 8, Lee in view of  Nakamura and Katou discloses wherein the adhesive layer comprises a plurality of adhesive sections, the adhesive sections surround the active area (Lee: Fig 1 and 6 clearly discloses this as we can see 4 sections of the spacer 30).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication Number 2019/0013344 A1) in view of Nakamura (U.S. Patent Publication Number 2009/0256260 A1) and Katou et al. (U.S. Patent Publication Number 2018/0215842 A1) as applied to claim 1 above and further in view of Hsu et al. (U.S. Patent Number 9,225,887 B1).

Regarding Claim 9, Lee in view of Nakamura and Katou discloses further comprising: a circuit board (Lee: In Fig 3 and in ¶0034 Lee discloses the circuit substrate 1 which may be a PCB), below the image-capturing element (Lee: In Fig 4 – which is the second embodiment of the present disclosure, the PCB is below the image capturing element); a supporting member at an outer side of the image-capturing element and on (Lee: Fig 1 , 3 – spacers 30); and a focusing element above the supporting member (Lee: Fig 1, 3 – holder structure 51 and lens holder 52), 
The different embodiments of Lee are combinable because they are variations of the same invention and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the image sensing chip above the PCB as taught in the second embodiment of Lee in the imaging module disclosed in the first embodiment. 
The suggestion/motivation for doing so would have been not limit the scope of the invention as disclosed by Lee in the ¶0036.
Lee in all its embodiment and in view of Nakamura and Katou fails to clearly disclose wherein the focusing element comprises an actuating element and a lens, and the lens is in the actuating element.
Instead in a similar endeavor, Hsu discloses wherein the focusing element comprises an actuating element (Lee: Fig 1- actuator structure 3) and a lens, and the lens is in the actuating element (Lee: Col 3, lines 53-60 and Col 4, lines 1-15). 
Lee, Nakamura, Katou and Hsu are combinable because all are related to imaging devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an actuator to move the lens as taught by Hsu in the imaging module disclosed by Lee in view of Nakamura and Katou. 
The suggestion/motivation for doing so would have been “provide an auto-focus mode” as disclosed by Hsu in the Col 1, lines 20-30.
Lee, Nakamura, Katou and Hsu to obtain the invention as specified in claim 9.

Regarding Claim 10, Lee in view of Nakamura, Katou and Hsu discloses all the elements of claims 1 and 9 that it depends on and the lens structure being above the image capturing element, except for wherein a distance between a lower edge of the lens and an upper surface of the image-capturing element is in a range between 0.4 millimeters and 0.7 millimeters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between a lower edge of the lens and an upper surface of the image-capturing element is in a range between 0.4 millimeters and 0.7 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 11, Lee in view of Nakamura, Katou and Hsu discloses wherein the supporting member comprises a plurality of supporting sublayers stacked sequentially (Lee: Fig 2 and ¶0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 2, 2022